DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 08/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §102(a)(1) rejections of claims 42 and 44 over Perlman have been withdrawn; and (2) the 35 U.S.C. §103 rejections of claims 26-28, 36-38, and 45 over Perlman and Hegenbart have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				25-44
Withdrawn claims: 				None
Previously cancelled claims: 		1-24, 43
Newly cancelled claims:			26-28, 36-38, 45
Amended claims: 				25, 33, 35, 41-42
New claims: 					46-51
Claims currently under consideration:	25, 29-35, 39-42, 44, 46-51
Currently rejected claims:			25, 29-35, 39-42, 44, 46-51
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 35 recite “the fat fraction has a solid fat content of at least 2.1 at 20°C and less than 3.5 at 35 °C”.  However, the recited solid fat content does not contain any unit of measurement; therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 29-34, 46-47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 8,512,794; previously cited) in view of Hegenbart (Hegenbart, S., “Fats and Oils Spread Out Possibilities in Margarine”, 2001, Natural Products Insider, < https://www.naturalproductsinsider.com/archive/fats-and-oils-spread-out-possibilities-margarine>; previously cited) and New World Encyclopedia (“Margarine”, July 2017, New World Encyclopedia, < https://web.archive.org/web/20170718214510/http://www.newworldencyclopedia.org:80/entry/Margarine>; previously cited), hereinafter referred to as “Encyclopedia” as evidenced by Huth (Huth et al., “A Systematic Review of High-Oleic Vegetable Oil Substitutions for Other Fats and Oils on Cardiovascular Disease Risk Factors: Implications for Novel High-Oleic Soybean Oils”, 2015, Adv Nutr, vol. 6, pages 674-693).
Regarding claim 25, Perlman teaches an edible spreadable emulsion (corresponding to margarine spreads) (column 3, lines 66-67), wherein a combination of phytosterol ester and liquid oil (corresponding to vegetable oil) (col. 5, lines 59-66) in the fat fraction (corresponding to fatty portion) consists of: 10-40% of phytosterol esters (corresponding to monounsaturated (oleate)-ester phytosterols (MEPs)) (col. 5, lines 1-6, 13-16); 0% hardstock; and liquid oil to 100% (corresponding to the fatty portion including a triglyceride-based oil and less than 5% diglycerides) (col. 4, lines 45-51; col. 5, lines 59-61), which all fall within the claimed concentrations.  Perlman also teaches that the phytosterol esters are either from fatty acids derived from oleic acid or from a vegetable oil  having an oleic acid content greater than 70 wt.% such as high oleic sunflower oil (column 5, lines 55-58; column 11, lines 53-60) since high oleic oils contain more than 70 wt.% oleic acid as evidenced by Huth (page 675, column 1, paragraph 2).  Perlman teaches that the phytosterol esters are 100 wt.% β-sitosterol esters (corresponding to the phytosterol esters are β-sitosterol) (column 6, lines 7-9), which falls within the claimed concentration.  Although Perlman teaches that the fat fraction melts at 26-30°C and is solid or semi-solid at room temperature (column 12, lines 37-39).  This feature is considered to satisfy the solid fat content recited in claim 1, especially wherein the recited values do not contain a unit of measurement.  Perlman also teaches that the disclosed edible composition is incorporated into margarine spreads (column 3, lines 66-67) and margarine (col. 5, lines 25-28) and that the liquid oil is a vegetable oil (col. 5, lines 59-63), but does not teach the fat fraction comprises 10-90% of the emulsion or that the liquid oil is one selected from the recited list.
However, Hegenbart teaches that standard margarine contains at least 80% fat, spreads contains 40-79% fat, and diet/reduced calorie margarine contains less than 40% fat (page 1, paragraph 4), which overlaps the claimed fat fraction content.  Encyclopedia teaches that margarine is made from vegetable oils and that common sources of vegetable oils are olives (page 1, paragraph 1 under “Description”).
It would have been obvious for a person of ordinary skill in the art to have made the emulsion of Perlman having a fat fraction as taught by Hegenbart.  Since Perlman teaches that the edible spreadable emulsion is a margarine or margarine spread, but does not specify a fat content to include in the emulsion, a skilled practitioner would be motivated to consult an additional reference such as Hegenbart in order to determine a suitable fat fraction for a margarine or margarine spread, thereby rendering the fat fraction content obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the margarine of Perlman by using olive oil as the liquid oil as taught by Encyclopedia.  Since Perlman discloses that the emulsion is a margarine and the liquid oil is a natural vegetable oil, but does not disclose a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Encyclopedia in order to determine a suitable liquid oil for the margarine, thereby rendering the claim obvious.
Regarding claim 29, Perlman teaches the invention as disclosed above in claim 25, including the minimum amount of saturated fatty acids in the fat fraction is 0% (corresponding to at least 80% by weight of the fatty acid may be monounsaturated, and where the amount approaches 100%, the saturated fatty acid would approach 0) (col. 5, lines 4-6), which overlaps the claimed content range.
Regarding claim 30, Perlman teaches the invention as disclosed above in claim 25, including phytosterol ester comprises less than 20% polyunsaturated fatty acids (corresponding to polyunsaturated (linoleate+alpha-linoleate)-ester phytosterols) (col. 4, lines 55-57), which falls within the claimed content range. 
Regarding claim 31, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is a margarine-like composition (corresponding to margarine spread and margarine) (col. 3, lines 66-67; col. 5, lines 25-28) which comprises standard margarine, spreads, and diet/reduced calorie margarine which have 0-100% fat as taught by Hegenbart (page 1, paragraph 4), which overlaps the claimed content range.
Regarding claim 32, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is a margarine (col. 5, line 28) which comprises diet and reduced calorie margarines which have a fat content of less than 40% as taught by Hegenbart (page 1, paragraph 4), which overlaps the claimed content range.
Regarding claim 33, Perlman teaches the invention as disclosed above in claim 25, including the liquid oil is olive oil (Encyclopedia, page 1, paragraph 1 under “Description”).
Regarding claim 34, Perlman teaches the invention as disclosed above in claim 25, including the food product is selected from the group consisting of a spreadable edible emulsion (corresponding to margarine or mayonnaise), a dairy product, and a bakery product (corresponding to pastry and cake) (col. 5, lines 25-31).
Regarding claim 46, Perlman teaches the invention as disclosed above in claim 25, including the fat fraction consists of: 20-40% of a phytosterol esters (col. 5, lines 1-6, 13-16) and liquid oil to 100% (col. 5, line 59 – column 6, line 1), which fall within the claimed concentrations.  Perlman also teaches that the phytosterol esters are from a vegetable oil  having an oleic acid content greater than 70 wt.% such as high oleic sunflower oil (column 5, lines 55-58; column 11, lines 53-60) since high oleic oils contain more than 70 wt.% oleic acid as evidenced by Huth (page 675, column 1, paragraph 2).
Regarding claim 47, Perlman teaches the invention as disclosed above in claim 46, including the vegetable oil is sunflower oil (column 5, lines 55-58; column 11, lines 53-60); and the liquid oil is olive oil (Encyclopedia, page 1, paragraph 1 under “Description”).
Regarding claim 50, Perlman teaches the invention as disclosed above in claim 25, including the vegetable oil is sunflower oil (column 5, lines 55-58; column 11, lines 53-60); and the fat fraction consists of: 30-40% of a phytosterol esters with fatty acids derived from the sunflower oil (col. 5, lines 1-6, 13-16) and liquid oil to 100% (col. 5, line 59 – column 6, line 1), which falls within the claimed concentrations.
Regarding claim 51, Perlman teaches the invention as disclosed above in claim 50, including the liquid oil is rapeseed oil (corresponding to canola oil) (Encyclopedia, page 4, paragraph 2 under “Saturated fat”).

Claims 35, 39-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 8,512,794; previously cited) in view of Encyclopedia (“Margarine”, July 2017, New World Encyclopedia, < https://web.archive.org/web/20170718214510/http://www.newworldencyclopedia.org:80/entry/Margarine>; previously cited), as evidenced by Huth (Huth et al., “A Systematic Review of High-Oleic Vegetable Oil Substitutions for Other Fats and Oils on Cardiovascular Disease Risk Factors: Implications for Novel High-Oleic Soybean Oils”, 2015, Adv Nutr, vol. 6, pages 674-693).
Regarding claim 35, Perlman teaches fat blend (corresponding to margarine spreads) (column 3, lines 66-67), wherein a combination of phytosterol ester and liquid oil (corresponding to vegetable oil) (col. 5, lines 59-66) in the fat fraction (corresponding to fatty portion) consists of: 10-40% of a phytosterol esters (corresponding to monounsaturated (oleate)-ester phytosterols (MEPs)) (col. 5, lines 1-6, 13-16); 0% hardstock; and liquid oil to 100% (corresponding to the fatty portion including a triglyceride-based oil and less than 5% diglycerides) (col. 4, lines 45-51; col. 5, lines 59-61), which all fall within their claimed concentrations.  Perlman also teaches that the phytosterol esters are either from fatty acids derived from oleic acid or from a vegetable oil  having an oleic acid content greater than 70 wt.% such as high oleic sunflower oil (column 5, lines 55-58; column 11, lines 53-60) since high oleic oils contain more than 70 wt.% oleic acid as evidenced by Huth (page 675, column 1, paragraph 2).  Perlman teaches that the phytosterol esters are 100 wt.% β-sitosterol esters (corresponding to the phytosterol esters are β-sitosterol) (column 6, lines 7-9), which falls within the claimed concentration.  Although Perlman teaches that the fat fraction melts at 26-30°C and is solid or semi-solid at room temperature (column 12, lines 37-39).  This feature is considered to satisfy the solid fat content recited in claim 1, especially wherein the recited values do not contain a unit of measurement.  Perlman also teaches that the disclosed edible composition is incorporated into margarine spreads (column 3, lines 66-67) and margarine (col. 5, lines 25-28) and that the liquid oil is a vegetable oil (col. 5, lines 59-63), but does not teach that the liquid oil is one selected from the recited list.
However, Encyclopedia teaches that margarine is made from vegetable oils and that common sources of vegetable oils are olives (page 1, paragraph 1 under “Description”).
It would have been obvious for a person of ordinary skill in the art to have modified the margarine of Perlman by using olive oil as the liquid oil as taught by Encyclopedia.  Since Perlman discloses that the emulsion is a margarine and the liquid oil is a natural vegetable oil, but does not disclose a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Encyclopedia in order to determine a suitable liquid oil for the margarine, thereby rendering the claim obvious.
Regarding claim 39, Perlman teaches the invention as disclosed above in claim 35, including the minimum amount of saturated fatty acids in the fat fraction is 0% (corresponding to at least 80% by weight of the fatty acid may be monounsaturated, and where the amount approaches 100%, the saturated fatty acid would approach 0) (col. 5, lines 4-6), which overlaps the claimed content range.
Regarding claim 40, Perlman teaches the invention as disclosed above in claim 35, including phytosterol ester comprises less than 20% polyunsaturated fatty acids (corresponding to polyunsaturated (linoleate+alpha-linoleate)-ester phytosterols) (col. 4, lines 55-57), which falls within the claimed content range.
Regarding claim 41, Perlman teaches the invention as disclosed above in claim 35, including the liquid oil is olive oil (Encyclopedia, page 1, paragraph 1 under “Description”).
Regarding claim 42, Perlman teaches the invention as disclosed above in claim 35, including the food product is selected from the group consisting of a spreadable emulsion (corresponding to margarine or mayonnaise), a margarine, a dairy product, and a bakery product (corresponding to pastry and cake) (col. 5, lines 25-31).
Regarding claim 44, Perlman teaches the invention as disclosed above in claim 42, including the food product is a margarine (col. 5, lines 25-31).

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 8,512,794; previously cited) in view of Hegenbart (Hegenbart, S., “Fats and Oils Spread Out Possibilities in Margarine”, 2001, Natural Products Insider, < https://www.naturalproductsinsider.com/archive/fats-and-oils-spread-out-possibilities-margarine>; previously cited) and Encyclopedia (“Margarine”, July 2017, New World Encyclopedia, < https://web.archive.org/web/20170718214510/http://www.newworldencyclopedia.org:80/entry/Margarine>; previously cited) as evidenced by Huth (Huth et al., “A Systematic Review of High-Oleic Vegetable Oil Substitutions for Other Fats and Oils on Cardiovascular Disease Risk Factors: Implications for Novel High-Oleic Soybean Oils”, 2015, Adv Nutr, vol. 6, pages 674-693) as applied to claim 25 above, and further in view of Huth (Huth et al., “A Systematic Review of High-Oleic Vegetable Oil Substitutions for Other Fats and Oils on Cardiovascular Disease Risk Factors: Implications for Novel High-Oleic Soybean Oils”, 2015, Adv Nutr, vol. 6, pages 674-693).
Regarding claim 48, Perlman teaches the invention as described above in claim 25, including that the emulsion is margarine (col. 5, lines 25-31) and that the fat fraction contains 20-30% of a phytosterol esters (col. 5, lines 1-6, 13-16) and liquid oil to 100% (col. 5, line 59 – column 6, line 1), which fall within the claimed concentrations.  It also teaches that the phytosterol esters are from a high oleic vegetable oil (column 5, lines 55-58).  It does not teach that the vegetable oil is olive oil.
However, Huth teaches that high oleic oils include olive oil and that such oils are used to minimize the content of trans fatty acids in margarines (page 675, column 1, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Perlman by using olive oil as taught by Huth.  Since Perlman teaches that the emulsion is a margarine or margarine spread containing phytosterol esters from a high oleic vegetable oil, but only exemplifies a couple types of high oleic vegetable oils, a skilled practitioner would have been motivated to consult an additional reference such as Huth in order to determine other suitable types of high oleic vegetable oils for margarine, thereby rendering the claim obvious.
Regarding claim 49, Perlman teaches the invention as disclosed above in claim 48, including the liquid oil is rapeseed oil (corresponding to canola oil) (Encyclopedia, page 4, paragraph 2 under “Saturated fat”).

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 42 and 44 over Perlman: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended claim 42 to depend from claim 35, which was not subject to an anticipation rejection (Applicant’s Remarks, page 7, paragraphs 3-4).
The 35 U.S.C. §102(a)(1) rejections of claims 42 and 44 are withdrawn.  However, claims 42 and 44 are currently rejected under 35 U.S.C. §103 as described in their rejections above.

Claim Rejections – 35 U.S.C. §103 of claims 25-32, 34-40, and 45 over Perlman and Hegenbart; claims 33 and 41 over Perlman, Hegenbart, and Encyclopedia: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 26-28, 36-38, and 45 (Applicant’s Remarks, page 7, paragraph 2).  Applicant amended independent claims 25 and 35.  Applicant stated that the discovery by the present inventors of an unsaturated lipid having the same hardness as a highly saturated fat goes “against all current rules of fat crystallization” as described in the present specification (page 30, lines 13-15).  Applicant stated that this discovery opened the possibility of preparing fat blends for margarines and spreads with decreased amounts of saturated fats from conventional hardstock.  Applicant argued that Perlman does not suggest replacing saturated fats with unsaturated fats as disclosed in the present application.  Applicant stated that commercial products containing phytosterols/phytostanols still contain at least 20% hardstock to maintain desirable texture, consistency, and mouth-feel properties.  Applicant stated that a person of ordinary skill in the art could not have any reasonable expectation of success in identifying a fat fraction having the parameters recited in present claims 25 and 35 that is suitable for use as a margarine or spread.  Applicant stated that Hegenbart and Encyclopedia do not remedy the deficiencies of Perlman (Applicant’s Remarks,  page 7, paragraph 5-page 10, paragraph 2).
However, the Examiner points out that phytosterol and phytostanol esters having the same hardness as highly saturated fat and using these unsaturated fats to replace the hardstock in margarines and spreads have already been demonstrated in the art as described in [0018] of Wester (US 2012/0156358).  Therefore, Applicant’s assertion that these results are newly discovered by the present inventors is not supported.  In response to Perlman not suggesting replacing saturated fats with unsaturated fats, the prior art is not required to disclose such a feature as the present claims do not recite this requirement.  Furthermore, a statement in the claims requiring that the fat blend be used to replace the saturated fat in an emulsion would merely amount to a statement of intended use which would not further limit the claims as the prior art teaches all features of the claims as described above in the rejections.  In response to the assertion that commercial products containing phytosterols/phytostanols still contain at least 20% hardstock, the prior art is not limited to commercial products and Perlman teaches that its composition contains 0 wt.% hardstock (col. 4, lines 45-51; col. 5, lines 59-61).  In response to the assertion that a person of ordinary skill in the art could not have any reasonable expectation of success in identifying a fat fraction having the parameters recited in present claims 25 and 35 that is suitable for use as a margarine or spread, the combination of prior art teaches all features of present claims 25 and 35 as described in their rejections above.  Therefore, a skilled practitioner would have had a reasonable expectation of success in identifying the composition of the claimed fat fraction.
Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 25, 29-35, 39-42, 44, 46-51 stand as written herein.  The rejections of claims 26-28, 36-38, and 45 are moot due to the cancellation of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791